      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 1 of 8



                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE:                               )
                                     )
APPLICATION OF THE COMMITTEE         ) Civil Action No. 1:19-gj-00048 BAH
ON THE JUDICIARY, U.S. HOUSE OF )
REPRESENTATIVES, FOR AN ORDER )
AUTHORIZING THE RELEASE OF          )
CERTAIN GRAND JURY MATERIALS )

  DEPARTMENT OF JUSTICE’S MOTION TO STAY DISCLOSURE ORDER
                      PENDING APPEAL

                                    INTRODUCTION

       On October 25, 2019, this Court issued a Memorandum and Order requiring the

Department of Justice (“Department”), by October 30, 2019, to disclose to the petitioner

(1) all portions of the Mueller Report redacted pursuant to Federal Rule of Criminal

Procedure Rule 6(e), and (2) any underlying transcripts or exhibits referenced in the

portions of the Mueller Report redacted pursuant to Rule 6(e).

         The Department hereby requests a stay of the Court’s order pending appeal to the

United States Court of Appeals for the District of Columbia Circuit. A stay is warranted

because, without a stay, the Department will be irreparably harmed. Once the information

is disclosed, it cannot be recalled, and the confidentiality of the grand jury information will

be lost for all time—particularly if Petitioner United States House of Representatives

Committee on the Judiciary (“HJC”) decides to publicize the now-secret grand jury

materials, which it has asserted the power to do through a simple majority vote. See House

Judiciary Committee Procedures for Handling Grand Jury Information at Rule 5 (“No

Member or staff shall make any such grand jury information public unless authorized by a

majority vote of the Committee, a quorum being present.”).            Nor will the HJC be

                                              1
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 2 of 8



substantially injured by a stay pending appeal, which would simply maintain the status quo

that exists today. According to public statements made by the Speaker of the House, the

Mueller Report is not the current focus of impeachment activity. And although this Court

has rejected the Department’s arguments, it remains true that the Department has strong

arguments consistent with D.C. Circuit precedent, on which it may prevail on appeal.

Impeachment and removal proceedings in the legislature are not “judicial proceedings”

within the ordinary meaning of that language, a position once noted by this Court in an

earlier decision. And for precisely the reasons articulated by the Court in describing the

public nature of the non-grand jury portions of the Mueller Report, there is a strong

likelihood that the Court of Appeals will agree that HJC has not demonstrated a

particularized need for the grand jury information in light of the information already in the

public domain and the much different focus of ongoing impeachment proceedings in the

House.

         This Court has expressed the view that it “is a speed bump on the way to the Circuit

for review.” Transcript, p. 14-15. The Department intends to file an expedited appeal and

there is no question that appeal will present substantial legal questions. Rather than direct

the Department to furnish the Committee with information to which the Department

believes the Committee is not entitled, this Court should maintain the status quo pending

appeal. 1

                                STANDARD OF REVIEW

         A party seeking a stay pending appeal must show that four factors weigh in favor

of a stay: “(1) the likelihood that the party seeking the stay will prevail on the merits of the


1
 Undersigned counsel conferred with counsel for the HJC with respect to this motion,
who represented that the HJC opposes the relief sought.
                                               2
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 3 of 8



appeal; (2) the likelihood that the moving party will be irreparably harmed absent a stay;

(3) the prospect that others will be harmed if the court grants the stay; and (4) the public

interest in granting the stay.” Cuomo v. U.S. Nuclear Regulatory Comm’n, 772 F.2d 972,

974 (D.C. Cir. 1985) (per curiam); See also Nken v. Holder, 556 U.S. 418, 434-435

(2009); Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). “A party does

not necessarily have to make a strong showing with respect to the first factor (likelihood

of success on the merits) if a strong showing is made as to the second factor (likelihood of

irreparable harm).” Dunlap v. Presidential Advisory Comm’n on Election Integrity, 319 F.

Supp. 3d 70, 83 (D.D.C. 2018) (citing Cuomo, 772 F.2d at 974).

                                      ARGUMENT

       I. The Department Will Be Irreparably Harmed Absent a Stay

       The Department will be irreparably harmed absent a stay for a fundamental reason:

once the grand jury information is released to the HJC, grand jury secrecy will be pierced,

the materials will be disclosed to persons beyond those enumerated as lawful recipients by

Rule 6(e), and information cannot ever be clawed back. See, e.g., Providence Journal Co.

v. FBI, 595 F.2d 889, 890 (1st Cir. 1979) (“Once the documents are surrendered pursuant

to the lower court’s order, confidentiality will be lost for all time. The status quo could

never be restored.”). That irreparable harm would exist regardless of what HJC does with

this information, but it is particularly acute here, where there is no guarantee the HJC will

keep this sensitive information secret. Although the Court noted that the HJC adopted

protocols to protect the information against disclosure, it was undisputed that public

disclosure requires nothing more than a majority vote of the Committee. See House

Judiciary Committee Procedures for Handling Grand Jury Information at Rule 5 (“No



                                             3
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 4 of 8



Member or staff shall make any such grand jury information public unless authorized by a

majority vote of the Committee, a quorum being present.”). While disclosure to the HJC

would itself be irreparable harm, disclosure to the public at large would substantially

compound it.

       Once the information is disclosed, the slate cannot be wiped clean. Even if the

information is later clawed back, Members of Congress and their staffs, who are not

specifically enumerated as lawful recipients of 6(e) material, will know what transpired

before the grand jury. The Court should not require that momentous step until the appellate

court has had a chance to assess its legality. The Court should thus stay its order until the

D.C. Circuit has an opportunity to review it.

       II.     The Department Has a Sufficient Likelihood of Success on the Merits
               to Warrant a Stay

       Although the Court has rejected the Department’s legal arguments, those arguments

are substantial ones, such that the balance of harms favors preserving the Department’s

ability to appeal. For example, there is a substantial question as to whether an impeachment

trial constitutes a “judicial proceeding” within the meaning of Rule 6(e).          Prior to

McKeever, this Court noted that impeachment did not naturally fit within the plain

language of this exception. See Memorandum Opinion at 39, n.27. There is also a strong

argument that McKeever v. Barr, 920 F.3d 842 (D.C. Cir. 2019), reh’g denied, Order, No.

17-5149 (D.C. Cir. July 22, 2019), docketing petition for cert., No. 19-307 (U.S. Sept. 5,

2019), which only addressed the question of whether district courts could rely on inherent

authority to allow the disclosure of historically interesting grand jury information, offered

only dicta about the judicial proceeding exception in its opinion, and could have stopped

after acknowledging that Haldeman v. Sirica, 501 F.2d 714, 717 (D.C. Cir. 1974) (en banc),

                                                4
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 5 of 8



contained no meaningful analysis of its reasoning in denying mandamus relief. At a

minimum, the D.C. Circuit should be permitted to determine the scope and effect of its

own decision, and to determine whether, as this Court concluded, McKeever’s discussion

of Haldeman compels the conclusion that an impeachment trial is a judicial proceeding.

       Further, the Court found that the HJC established particularized need because the

HJC must determine what the Mueller Report said about certain events “central to the

impeachment inquiry,” Mem. Opinion at 66. Even apart from the Speaker’s statement that

these events are not currently part of the impeachment inquiry, Rachael Bade and Mike

DeBonis, Democrats Count on Schiff to Deliver Focused Impeachment Inquiry of Trump,

WASH. POST (Sept. 29, 2019), https://www.washington post.com/politics/pelosi-turns-

to-schiff-to-lead-house-democrats-impeachment-inquiry-of-trump/2019/09/ 28/ed6c4608-

e149-11e9-8dc8-498eabc129a0_story.html), the Court acknowledged that Congress has

had access to direct testimony from individuals central to the inquiry. Mem. Opinion at

67.   Although the Court suggests that the grand jury testimony may help to show

inconsistencies in witnesses’ statements, Mem. Opinion at 66-67, the HJC provided no

basis to believe that any such inconsistencies occurred with respect to witnesses who have

not already been indicted. A petitioner seeking release of grand jury information does not

satisfy the particularized need standard without an articulation of a specific reason the

information is needed, In re Sealed Case, 801 F.2d 1379, 1381 (D.C. Cir. 1986), and the

D.C. Circuit may well agree with the Department that the generalized need articulated by

the HJC fails to satisfy the requisite standard.

       Finally, this Court suggested that the need for secrecy of the grand jury’s

proceedings was lessened because so much information from the Mueller Report was



                                              5
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 6 of 8



already public. Mem. Opinion at 73. But the grand jury information at issue here is not

public, see In re Grand Jury Subpoena, Judith Miller, 438 F.3d 1138, 1140 (D.C. Cir.

2006), and the D.C. Circuit may well decide that the amount of information released in

connection with the Mueller Report compels the opposite result than that reached by this

Court, i.e., that in light of the large amount of information disclosed, there is no

particularized need for the grand jury information. In short, there is substantial room for

debate on the merits, and this Court should stay its order to allow for review by the D.C.

Circuit.

       III.    The HJC Will Not Be Substantially Harmed By a Stay, and the Public
               Interest is Advanced by having the Appellate Court render a
               Judgment.

       A stay pending appeal will not substantially harm the HJC’s inquiry. Committee

On the Judiciary U.S. House of Reps. v. Miers, 575 F. Supp. 2d 201, 203 (D.D.C. 2008)

(quoting United States v. Philip Morris, Inc., 314 F.3d 612, 617 (D.C. Cir. 2003)). The

Speaker has announced that the House impeachment inquiry will focus narrowly on the

whistleblower complaint and issues surrounding Ukraine. See Rachael Bade and Mike

DeBonis, Democrats Count on Schiff to Deliver Focused Impeachment Inquiry of Trump,

WASH. POST (Sept. 29, 2019), https://www.washington post.com/politics/pelosi-turns-

to-schiff-to-lead-house-democrats-impeachment-inquiry-of-trump/2019/09/ 28/ed6c4608-

e149-11e9-8dc8-498eabc129a0_story.html). Although the HJC claims that it needs the

information promptly because it continues to investigate matters connected to the Mueller

Report, there appears little dispute that, for now, that investigation is secondary, and

Congressman Schiff and the House Intelligence Committee—not the Judiciary

Committee—is the lead committee heading the congressional investigation.           See id.



                                            6
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 7 of 8



(“Schiff’s preeminent role means Nadler and the Judiciary Committee have been at least

temporarily relegated to the wings, with their investigative work largely put on hold as

Nadler awaits direction on how to write articles of impeachment.”). There is no reason

that the HJC requires the requested grand jury information by October 30 when even the

investigation of the Ukraine matter will likely extend into the next calendar year. There

is ample time for the D.C. Circuit to review this Court’s order, particularly if such review

were expedited. Further, the public interest lies in having the D.C. Circuit review a

memorandum opinion of such consequence before grand jury information is provided to

HJC. In order to reach the decision it did, the Court resolved difficult disputes between

co-equal branches of government, including the question of what suffices to initiate the

impeachment of a President. The public interest lies in maintaining the status quo until an

appellate court has had time to review and resolve these substantial legal questions.




                                             7
      Case 1:19-gj-00048-BAH Document 48 Filed 10/28/19 Page 8 of 8




                                   CONCLUSION

       For the reasons stated above, the Department respectfully requests that the Court

stay its October 25, 2019 Order pending appellate review.


Date: October 28, 2019                             Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES M. BURNHAM
                                                   Deputy Assistant Attorney General

                                                   /s/ Elizabeth J. Shapiro
                                                   ELIZABETH J. SHAPIRO
                                                   CRISTEN C. HANDLEY
                                                   U.S. Department of Justice
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   Tel: (202) 514-5302
                                                   Fax: (202) 616-8460

                                                   Counsel for Department of Justice




                                           8
    Case 1:19-gj-00048-BAH Document 48-1 Filed 10/28/19 Page 1 of 1



                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE:                              )
                                    )
APPLICATION OF THE COMMITTEE        ) Civil Action No. 1:19-gj-00048 BAH
ON THE JUDICIARY, U.S. HOUSE OF )
REPRESENTATIVES, FOR AN ORDER )
AUTHORIZING THE RELEASE OF          )
CERTAIN GRAND JURY MATERIALS )


                                        ORDER

        After consideration of the Department of Justice’s Motion for Stay Pending

Appeal, and the opposition of the House Judiciary Committee, it is hereby


        ORDERED that the motion is hereby GRANTED.




_______________________                  ______________________________________
Dated                                       Chief United States District Judge
